DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior-Art (hereinafter "AAPA") in view of U.S. Patent Application Publication 2017/0033312 A1 to Kim et al. (hereinafter "Kim").
Claim 1, AAPA teaches a display, comprising: a lower substrate defining a display area and a non-display area; a driving layer stacked on the lower substrate in the non-display area, the driving layer comprising a gate circuit (Figs. 3-4; Para. 53-62 of instant specification; typical display includes a display area AA (or "A/A") and a non-display area NA (or "N/A"). Gate circuits G are disposed in the non-display area… area in which the primary wires L1 connecting the gate output terminals in the non-display area NA to the jumping units 30 in the display area AA is reduced… primary wires… having a bent path are used to connect the gate output terminals to the jumping units 30).
AAPA does not explicitly disclose a common voltage wire layer with a spacing region therebetween; a dielectric layer filling the spacing region; a protective layer stacked on the driving layer; a pixel disposed on the protective layer and overlapping with the spacing region; and an upper substrate disposed on the protective layer.
However, Kim teaches a common voltage wire layer with a spacing region therebetween (Figs. 1-3; Para. 74-109 of Kim; first voltage line 10 a); a dielectric layer filling the spacing region (Figs. 1-3; Para. 74-109 of Kim; interlayer insulation layer 230 may extend to not only the display area DA but also a part of the non-display area); a protective layer stacked on a driving layer (Figs. 1-3; Para. 74-109 of Kim; planarization layer 250); a pixel disposed on the protective layer and overlapping with the spacing region (Figs. 1-3; Para. 74-109 of Kim; pixel-defining film 270 may function to define a pixel area and a non-pixel area. The pixel-defining film 270 may be formed on the substrate 100 and include an opening partially exposing the pixel electrode 281); and an upper substrate disposed on the protective layer (Figs. 1-3; Para. 74-109 of Kim; encapsulation layer 300).
 Kim in order to modify the display taught by AAPA. The motivation to combine these analogous arts would have been for reducing a probability that external moisture or oxygen may permeate and improving the reliability of the OLED (Para. 143 of Kim).

Regarding Claim 2, the combination of AAPA and Kim teaches that the gate circuit comprises a plurality of gate circuits, the plurality of gate circuits being arranged at predetermined intervals, and wherein the display further comprises: a plurality of jumping units arranged in the display area to be asymmetrical to the arrangement of the plurality of gate circuits; and signal transmission units arranged in the non-display area and having multistage paths to electrically connect the plurality of gate circuits to the plurality of jumping units (Figs. 3-4; Para. 53-62 of instant specification; typical display includes a display area AA (or "A/A") and a non-display area NA (or "N/A"). Gate circuits G are disposed in the non-display area… area in which the primary wires L1 connecting the gate output terminals in the non-display area NA to the jumping units 30 in the display area AA is reduced… primary wires… having a bent path are used to connect the gate output terminals to the jumping units 30).

Claim 4, the combination of AAPA and Kim teaches that areas in which the multistage paths overlap the common voltage wire layer are uniform (Figs. 1-3; Para. 74-109 of Kim; first voltage line 10 a… fan out line 420… first voltage line 10 a may include a pair of first connection units (or connectors) 12 a… pair of first connection units 12 a and the pair of second connection units 22 may be connected to the pad unit PAD outside the at least one side of the display area DA).

Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive.
Examiner respectfully disagrees with applicant representative’s arguments that “Kim does not disclose any composition corresponding to the spacing region of claim 1. The Office Action states that, "the pixel-defining film 270 may be formed on the substrate 100 and include an opening partially exposing the pixel electrode 281." See Office Action, p. 4. The Office Action appears to be mapping the spacing region of claim 1 to Kim's opening. However, Kim's opening is simply an opening that exposes the pixel electrode 281, and does not have a structural relationship with Kim's first voltage line 10a and interlayer insulation layer 230. See Kim, FIG. 4. In particular, the examiner considers Kim's first voltage line 10a and interlayer insulation layer 230 to correspond to the common voltage wire layer 400 and dielectric layer 600 in claim 1, respectively. Therefore, Kim does not disclose the spacing region of claim 1”. 
In response to applicant's arguments, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, MPEP 2111.01(II) clearly states that though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim and a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. The claim language in claim 1 merely recites “a gate circuit and a common voltage wire layer with a spacing region therebetween; a dielectric layer filling the spacing region;” which in other words can be reasonably interpreted as a space between a gate circuit and a common voltage layer that is filled with a dielectric. The claim language is silent about the structural and spatial configuration of the afore-mentioned “spacing region”.
Kim clearly teaches a common voltage wire layer with a spacing region therebetween (Figs. 1-3; Para. 74-109 of Kim; first voltage line 10 a); a dielectric layer filling the spacing region (Figs. 1-3; Para. 74-109 of Kim; interlayer insulation layer 230 may extend to not only the display area DA but also a part of the non-display area). In other words, interlayer insulation layer 230 is located in the space between the first voltage line 10 a and the thin film transistor TFT. 

Therefore, the combination of AAPA and Kim teaches all the limitations of claims 1-2 and 4.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622